Citation Nr: 1607893	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-26 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

2.  Entitlement to an increased rating in excess of 30 percent for bilateral pes planus with bunions and bilateral plantar fasciitis with bilateral degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990 and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a March 2010 Travel Board hearing.  A copy of the transcript is associated with the claims file.

The Veteran submitted a timely notice of disagreement (NOD) to the February 2014 rating decision that denied an increased rating for bilateral pes planus with bunions and bilateral plantar fasciitis with bilateral degenerative joint disease.  No Statement of the Case (SOC) has been issued addressing this issue.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by an appellant or his representative, the RO must prepare an SOC.  Thus, a remand is necessary.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of all of these records.
The issue of entitlement to an increased rating for bilateral pes planus with bunions and bilateral plantar fasciitis with bilateral degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's erectile dysfunction is etiologically related to a disease, injury, or event in service, to include a service-connected condition.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in December 2014. 

The Board's remand instructed the RO to: (1) contact the Veteran requesting that he identify any additional treatment records; (2) provide an appropriate addendum opinion regarding the etiology of the Veteran's erectile dysfunction; and (3) readjudicate the claim.

VA sent an appropriate May 2015 letter to the Veteran requesting that he identify any additional treatment records.  The record contains a signed May 29, 2015 VCAA acknowledgment form documenting this.  An October 2015 addendum opinion was provided by a VA examiner. The RO readjudicated the claim in an October 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by multiple letters, including December 2008, January 2009, and May 2015 letters, of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  Notice was provided prior to the May 2009 rating decision on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private medical records, and VA treatment records, including VA examinations, with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A VA medical opinion was most recently provided in October 2015, after a thorough review of the record including previous VA examinations.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided a well-reasoned and adequately supported opinion. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to service connection.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claims.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III. Service Connection

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, these provisions are not applicable as erectile dysfunction is not a "chronic" condition listed under 38 C.F.R. § 3.309(a).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Veteran has alleged that his erectile dysfunction is directly related to his military service, to include exposure to chemicals and radiation while in service.  Alternatively, the Veteran has alleged that his erectile dysfunction is secondary to one of his numerous service-connected conditions.  In addition, the Veteran has alleged that his erectile dysfunction may be due to various medications he takes to treat his service-connected disabilities.

The Veteran has a current diagnosis of erectile dysfunction.  As a result, the first requirement for service connection on both a direct and secondary basis is met.  The Board will now analyze both direct service connection and secondary service connection in turn.

With respect to Shedden requirement (2) for direct service connection, as noted by the Veteran's October 2015 VA examiner, the Veteran's service treatment records do not document complaints, treatment, evaluation, diagnosis, or any other relevant notations with respect to erectile dysfunction.  

The October 2015 VA examiner concluded that the Veteran's erectile dysfunction was not directly related to his military service.  The examiner noted that "there was no evidence in his service treatment records to suggest any complaints, treatment, evaluation, or diagnosis of erectile dysfunction during his time on active miliary duty."  The Vetera reported that he had complaints of erectile dysfunction beginning in 1992 (after his separation from service).  The examiner noted that there was no specific documentation of erectile dysfunction until the mid-1990's by a private urologist.  

With respect to in-service exposure to chemicals and radiation, the October 2015 examiner concluded that the Veteran's erectile dysfunction was not related to any such exposure.  The examiner stated that he was: 

. . . unable to identify any specific evidence to support any chemical or radiation that the Veteran may have been exposed to that ultimately resulted in his erectile dysfunction.  It is less likely as not, however, that [the] Veteran was exposed to chemical or radiation in military service that ultimately caused his current erectile dysfunction given that the progression of his condition is such that initially he had some difficulty with achieving erections but was able to achieve erections without any medication and that the condition has progressed.  This would be more in line with a physiologic condition that has progressed over time and is not likely secondary to an exposure to an agent such as some chemical or radiation....

The Veteran submitted an April 2010 statement from his private physician which related his erectile dysfunction to his military service.  However, the physician did not provide a rationale to support this conclusion, and as a result, the Board finds it to be of limited probative value.

Having reviewed the record, the Board finds that service connection is not warranted for a erectile dysfunction on a direct basis.  The Board has considered the Veteran's lay assertions to the extent that he has alleged that his erectile dysfunction is directly related to service.  However, as discussed by the VA examiner, the record does not contain evidence of in-service treatment for erectile dysfunction, or documentation of any potentially relevant symptoms.  In addition, there is no medical evidence of an erectile dysfunction until approximately the mid-1990's, not within one year of separation from service.  While the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the evidence does not support a contention that the Veteran suffered from erectile dysfunction while in service or within a year of separation.  While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the diagnosis and etiology of erectile dysfunction requires a complex medical diagnosis which must be provided by a medical professional, one that the Veteran is not competent to make.  Similarly, to the extent that the Veteran has alleged that he has experienced a continuity of symptoms relating to his erectile dysfunction since service, the Board notes that as previously stated, the provisions do not apply.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, supra; Barr, supra.  Regardless, the Board finds the assertions to be outweighed by the other evidence of record, including the opinion of the VA examiner, lack of in-service documentation of a relevant condition, and lack of treatment for multiple years after separation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Outside of lay statements, the Veteran has neither identified nor submitted any medical evidence of a diagnosis of, or treatment for, erectile dysfunction in service or immediately thereafter.

In summary, there is no competent evidence which relates erectile dysfunction to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed erectile dysfunction onset after separation from service and is not directly related to his active duty military service.  As such, the preponderance of the evidence is against the claim for service connection for erectile dysfunction on a direct basis.

With respect to service connection on a secondary basis, as noted, requirement (1) is fulfilled.  The Board now turns to requirement (2), that the current disability was either caused by or aggravated by the Veteran's service-connected disabilities.

With respect to the contention that his erectile dysfunction is secondary to his PTSD, the October 2015 VA examiner agreed with previous determinations that it was less likely than not that the Veteran's erectile dysfunction was not caused by or aggravated by his PTSD.  An August 2011 VA examiner explained, in reaching the same conclusion, that the:

 . . . medical literature is silent regrading evidence that PTSD, a mental disorder, can serve as a causative or etiological agent for the development of erectile dysfunction.  Although it is known that stress can potentially cause sexual dysfunction such as alterations in libido, this Veteran's ED is less likely as not specifically due to, or aggravated by, his PTSD.  Veteran describes ED [symptoms] as declining over recent years and at least as likely as not represents a physiologic condition independent of his PTSD symptomatology.  It is most likely that Veteran's ED would have occurred and progressed in this Veteran, as it has, independent of a diagnosis of PTSD.

With respect to the Veteran's other service-connected disabilities, the examiner stated that "there is no evidence to support that these conditions in any way have resulted in his currently claimed erectile dysfunction."  Specific to traumatic brain injury, the examiner stated that "there is no evidence to support that his erectile dysfunction is due to or the result of any concussion or TBI given the clinical presentation of slowly progressive erectile dysfunction over the years.  Erectile dysfunction as it may relate to a traumatic brain injury would likely have a more acute identifiable onset relative to the traumatic brain injury itself."  The examiner concluded that "there is no evidence to support that the Veteran's erectile dysfunction is in any way permanently aggravated or aggravated beyond normal progression due to his service-connected conditions which he identified [as] PTSD, pes planus, TBI, scars, obstructive sleep apnea, knee condition, and hand or finger condition."

Lastly, the October 2015 examiner concluded that the Veteran's erectile dysfunction is not related to medication and treatment for his service-connected disabilities.  The examiner explained:

 . . . it is noted that based on review of history as found in the documentation, this Veteran's erectile dysfunction had its onset prior to being treated for any of his currently service-connected conditions.  Furthermore, review of his current medications did not demonstrate medications at present that would be used for his service-connected conditions that has likely resulted in his current erectile dysfunction.  Furthermore, there is no evidence to support that any current medication that the Veteran is taking for any service-connected conditions has in any way aggravated his erectile dysfunction.  Furthermore, there is no evidence of any
medications that the Veteran has taken in the past that has permanently aggravated or aggravated beyond normal progression or actually caused his currently claimed erectile dysfunction.  As to lay statements or
assertions with regards to his claimed erectile dysfunction, these have been essentially addressed with regards to Veteran's history and the onset of his erectile dysfunction and how relates to his period of active military duty.

With respect to the Veteran's contentions that his erectile dysfunction is secondary to his service-connected disabilities, or in the alternative, medication and treatment for such disabilities, the Board notes again that the Veteran is competent to describe symptoms, however, he is not competent to render an opinion as to an etiological link between his symptoms and his erectile dysfunction.  Jandreau, supra; see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  As the question presented here, a secondary link between the Veteran's service-connected conditions, and treatment for such conditions, and his currently diagnosed erectile dysfunction is a complicated medical questions of causation, and there is nothing in the evidence to suggest that the Veteran has the requisite medical training or knowledge to render an etiological opinion, the Board assigns greater probative value to the VA medical opinions as discussed above than to any potential contention by the Veteran.  These opinions were prepared by skilled, neutral medical professionals.  As a result, the Board finds that the preponderance of the evidence supports a finding that the Veteran's currently erectile dysfunction disability is not caused by or aggravated by any of the Veteran's service-connected disabilities, or the treatment for such disabilities.

Again, the Board is sympathetic to the Veteran's claims.  However, the requirements for entitlement to service connection for a erectile dysfunction are not met in the instant case.  In summary, there is no competent evidence which relates the Veteran's erectile dysfunction to any injury, incident, or disease in service. Instead the evidence supports a finding that the Veteran's currently diagnosed erectile dysfunction onset after separation from service and is not directly related to his active duty military service.  The Veteran has had the opportunity to provide private medical opinions and evidence supporting such assertions.  While he did submit the previously mentioned April 2010 private medical opinion, as discussed, it is of limited probative value.  Additionally, the competent and probative evidence does not support a finding that the Veteran's erectile dysfunction is related to or aggravated by a service-connected condition, and as the requirements for direct service connection are not met, service connection is not warranted. 
 

ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability is denied.


REMAND

Regarding the matter of entitlement to an increased ratings for bilateral pes planus with bunions and bilateral plantar fasciitis with bilateral degenerative joint disease, the Veteran submitted a timely March 2014 Notice of Disagreement in response to the February 2014 rating decision.  As the AOJ has not issued a Statement of the Case (SOC) on this matter, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will be before the Board only if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following action:

The AOJ should review the determination regarding entitlement to an increased ratings for bilateral pes planus with bunions and bilateral plantar fasciitis with bilateral degenerative joint disease and issue an appropriate Statement of the Case.  The Veteran should be advised of the time limit for perfecting an appeal in the matter, and afforded opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


